                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF IOWA
                               CEDAR RAPIDS DIVISION

     UNITED STATES OF AMERICA,
                      Plaintiff,                               No. 18-CR-102-CJW-MAR
     vs.                                                                   ORDER
     CARL McARTHUR,
                      Defendant.
                                       ____________________


                                      TABLE OF CONTENTS

I.         INTRODUCTION .......................................................................... 2

II.        ELEMENTS.................................................................................. 2

III.       LEGAL STANDARDS..................................................................... 4

IV.        TRIAL TESTIMONY ...................................................................... 4

                  The 911 Call and Police Response ............................................... 4

                  Sara Lyon’s Testimony ............................................................. 9

                  Jared Evans’ Testimony ...........................................................11

                  Blayze Harding’s Testimony .....................................................13

                  Statements by Defendant ..........................................................16

V.         ANALYSIS ..................................................................................18
VI.     CONCLUSION         ..........................................................................28


                                    I.         INTRODUCTION
        Defendant Carl McArthur waived jury trial and I found defendant guilty after
conducting a bench trial on May 14 and 15, 2019.
        In an indictment, a grand jury charged defendant in one count with possession of
a firearm by a prohibited person, in violation of Title 18, United States Code Sections
922(g)(1), 922(g)(9), and 924(a)(2). (Doc. 2). Specifically, the indictment alleges that
defendant was prohibited from possessing a firearm because he was convicted of both a
felony and a misdemeanor crime of domestic violence. The indictment alleges that
defendant possessed a Taurus Model 45-410 .45 caliber revolver on or about March 17,
2018.
        At the conclusion of the evidence on the morning of May 15, 2019, defendant
combined his motion for judgment of acquittal under Rule 29 of the Federal Rules of
Criminal Procedure with his closing argument on the merits. I took defendant’s motion
and the case under advisement. On May 16, 2019, I announced my verdict in open
court. When I began to provide an oral explanation for my verdict, however, defendant
began yelling and became disruptive. When defendant refused to settle down, I ceased
attempting to provide an oral explanation and recessed court. Pursuant to Federal Rule
of Criminal Procedure 23(c), I now state my specific findings in a written decision.

                                         II.    ELEMENTS
        The crime of being a prohibited person in possession of a firearm has three
elements, which are:
        One, defendant was prohibited from possessing a firearm, in this case either
        because he had previously been convicted of either (a) a crime punishable
        by imprisonment for more than one year or (b) a misdemeanor crime of
        domestic violence;
                                                 2
       Two, after that, defendant knowingly possessed a firearm, in this case a
       Taurus Model 45-410 .45 caliber revolver; and

       Three, the firearm was transported across a state line at some time during
       or before the defendant’s possession of it.

EIGHTH CIRCUIT MODEL CRIMINAL INSTRUCTION 6.18.922A; 6.18.922C. Defendant
stipulated that he had previously been convicted of both a felony offense and a
misdemeanor crime of domestic violence.              Exhibit 23.      Specifically, defendant
stipulated that on November 20, 2009, defendant was convicted of the felony offense of
being a prohibited person in possession of a firearm in the United States District Court
for the Northern District of Iowa, in case number 09-CR-3-1-LRR. 1                 He further
stipulated that on June 9, 2003, he was convicted of the misdemeanor crime of Assault
Causing Bodily Injury (Domestic Abuse), in the Iowa District Court for Linn County, in
case number SRCR51361-0603.            Defendant further stipulated that the firearm was
transported across a state line at some time during or before he possessed it. Id. Thus,
the only element at issue during the trial was whether defendant knowingly possessed the
firearm.




1
  The stipulation was not an Old Chief stipulation. In Old Chief v. United States, 519 U.S. 172,
190 (1997), the United States Supreme Court held that when a defendant offers to stipulate to
being a felon for purposes of 18 U.S.C. § 922(g)(1), then the government cannot introduce into
evidence the nature of the felony offense. Here, the parties’ stipulation included the nature of
the prior conviction; that is, that defendant was convicted of possession of a firearm as a
prohibited person. Under Rule 404(b) of the Federal Rules of Evidence, a prior conviction for
possession of a firearm is admissible to show knowledge and intent in another prosecution for
possession of a firearm. See, e.g., United States v. Williams, 796 F.3d 951, 959-60 (8th Cir.
2015) (collecting cases). Thus, I could have considered defendant’s prior conviction for
possession of a firearm in determining whether defendant knowingly possessed the firearm in
this case. Here, though, the government did not urge the Court to consider defendant’s prior
conviction for that purpose and so, out of an abundance of caution, I did not do so.
                                               3
                             III.   LEGAL STANDARDS
      It is undisputed that the government bears the burden of proving each element of

each charge beyond a reasonable doubt.         It is useful to review and consider the
standard explanation of “reasonable doubt” provided to jurors, a standard that is equally
binding on me as a fact-finder:
       Reasonable doubt is a doubt based upon reason and common sense, and
       not doubt based on speculation. A reasonable doubt may arise from
       careful and impartial consideration of all of the evidence, or from a
       lack of evidence. Proof beyond a reasonable doubt is proof of such a
       convincing character that a reasonable person, after careful consideration,
       would not hesitate to rely and act upon that proof in life’s most important
       decisions. Proof beyond a reasonable doubt is proof that leaves you
       firmly convinced of the defendant’s guilt. Proof beyond a reasonable
       doubt does not mean proof beyond all possible doubt.

EIGHTH CIRCUIT MODEL CRIMINAL INSTRUCTION 3.11.
      Defendant’s motion for judgment of acquittal is governed by Federal Rule of
Criminal Procedure 29, which provides: “After the government closes its evidence or
after the close of all the evidence, the court on the defendant’s motion must enter a
judgment of acquittal of any offense for which the evidence is insufficient to sustain a
conviction.” FED. R. CRIM. P. 29(a). Sufficient evidence exists to support a verdict if
“‘after viewing the evidence in the light most favorable to the prosecution, any rational
trier of fact could have found the essential elements of the crime beyond a reasonable
doubt.’” United States v. Jiminez-Perez, 238 F.3d 970, 972 (8th Cir. 2001) (quoting
Jackson v. Virginia, 443 U.S. 307, 319 (1979)).
                             IV.    TRIAL TESTIMONY
      The 911 Call and Police Response
      At approximately 9:25 AM, on Saturday, March 17, 2018, the Cedar Rapids
Police Department received a 911 call. In a soft voice, a female stated she needed an

                                           4
officer and gave the address of a home on 20th Street in Cedar Rapids, Iowa. She then
hung up. Exhibit 1A. The 911 operator called the number back and after a few rings
a female answered the telephone. When asked by the operator what the nature of the
emergency was, the female only repeated the address and hung up. Exhibit 1B.
      Cedar Rapids Police Officer Gary Idle, a twenty-year veteran of the department,
was on patrol nearby the reported location and was the first officer to respond to the
scene. He arrived within a few minutes of the 911 call. Although he activated the
emergency lights on his patrol car when responding to the house, he did not activate the
siren on his vehicle. Officer Idle was familiar with the house, having been there on
several occasions in response to domestic disturbance calls. He had never before found
a firearm or evidence connected to a firearm there.
      The house was extremely small. Exhibit 5. Officer Idle estimated that the first
floor was less than 600 square feet. The front door opened into a small living room that
the officer estimated was ten feet by ten feet. Directly across the living room from the
front door was a doorway into the kitchen. Exhibit 7. In the kitchen were stairs leading
to the basement. Inside to the right of the front door was a chair, an end table, and a
couch. To the left was a doorway into the only bedroom on the main floor, and through
that bedroom was a bathroom. The distance from the front door to the entrance into the
bedroom was approximately six feet.
      Officer Idle was aware that Sara Lyon lived in the house. Officer Schrader
arrived at the house at about the same time as Officer Idle. Officer Idle observed several
cars parked on the street outside the house and noticed that a maroon car was running,
although he did not see anyone in the car.
      As Officer Idle approached the house, he heard a “verbal disturbance” inside.
Officer Idle knocked on the front door, announced that he was a Cedar Rapids Police
Officer and stated something to the effect that he was making a welfare check. No one

                                             5
came to the door. The front door was already open about a foot. Officer Idle could see
one white man sitting on a chair inside. Officer Idle placed his foot against the front
door. After he knocked and announced his presence, Officer Idle then felt someone
pushing against the door, as if to shut it. At that point, Officer Idle forced the door back
and entered the room. Officer Schrader entered the house behind Officer Idle. Inside
the living room Officer Idle found a second white male sitting behind the door and the
defendant, a black male, standing in the center of the room. Officer Idle also testified
that he saw two white males sitting in the bedroom.2
       Officer Idle testified that everyone except defendant was sitting. Officer Idle
testified he knew defendant from previous encounters. He testified he had never before
met the three white males in the house. They were later identified as Jared Evans, Joshua
Webber, and Blayze Harding. Officer Idle testified that the white males remained quiet
and appeared scared and only defendant said anything.              Officer Idle testified that
defendant appeared agitated.
       Officer Idle testified that once inside the house he asked who called 911.
Defendant denied that anyone there called 911. Officer Idle testified that he knew the
911 caller was a female and knew that Sara Lyon lived there. Officer Idle asked where
Sara was and someone told him that she was in the basement. Officer Idle stated that he
stepped across the living room and stood in the doorway to the kitchen. From there,
Officer Idle called out for Lyon by name. Lyon yelled back that there was a black male



2
  Officer Idle’s testimony about whom he saw where in the house was disjointed. He testified
to having seen only three white males in the house. Yet, he testified that he saw one white male
in a chair, another white male behind the door, and two white males in the bedroom. On cross
examination, Officer Idle testified it was possible some of these males moved locations after he
entered the house. This explanation is consistent with Evans’ testimony that he moved from the
living room to the bedroom after officers entered the house.

                                               6
in the house with a gun and came up the stairs and into the front room.3
       Officer Idle stepped outside to tell Officer Schrader there was a possible gun
involved. Officer Schrader at some point had stepped outside and was talking to another
black male.4 At that point Lyon said “no, not that guy; it’s the guy inside that’s got the
gun.”5 Officer Idle then placed defendant under arrest. Officer Idle searched defendant

3
  Defendant objected to Officer Idle’s testimony about Lyon’s response as hearsay. The
government responded that it was not offering her statement for the truth of the matter asserted,
but to explain the officer’s subsequent actions. The Court therefore overruled the objection and
did not consider Lyon’s statements for the truth of the matter asserted. The statements,
however, would likely have been admissible for the truth under at least one exception to the
hearsay rule. A statement describing or explaining an event or condition, made while or
immediately after the declarant perceived it, is an exception to the hearsay rule. FED. R. EVID.
803(1). In this case, Lyon described defendant possessing a gun shortly after having seen him
with it. Although it is possible that she was merely passing along information she heard from
another, that is unlikely because she later specified to Officer Idle that it was defendant who had
the gun and not the other black male on the scene, who was outside the house. The statement
also was likely admissible as an excited utterance. A statement relating to a startling event or
condition made while the declarant was under the stress of excitement that caused it is another
exception to the hearsay rule. FED. R. EVID. 803(2). In this case, Lyon had called 911, a
classic example of a person in an excited state. The event that caused her excitement was a man
in her house with a gun. Officer Idle was not asked to describe Lyon’s demeanor at the time
she made the statement to solidify that she was still in an excited state, but the circumstances at
the time would strongly suggest that she would still have been in an excited state. Nevertheless,
since the government did not offer the statement for the truth of the matter asserted, the Court
did not consider it for the truth.
4
  Officer Idle testified that he did not see a second black male in the house, but all of the other
evidence points to a second black male being in the house at the time police arrived. Both Evans
and Harding and defendant stated that there was a second black male in the house wearing a ski
mask. A ski mask was found on the ground outside near where Officer Schrader was speaking
to the second black male. Officer Idle testified that there had not been anyone outside the house
when he entered the house. Evans and Harding testified that the second black male slipped
outside the front door after the officers made entry into the house. Officer Schrader might have
been able to clear up this discrepancy, but was not called to testify.
5
  Defendant also objected to this statement as hearsay. The government responded that this
statement was also not offered for the truth of the matter asserted, and the Court admitted the
statement subject to that limitation. Upon consideration, the Court finds that this is a statement
                                                7
incident to arrest. In defendant’s pockets Officer Idle found two packages of suspected
methamphetamine. Exhibits 2 & 3. Both later tested positive for methamphetamine.
Exhibit 4. Officer Idle did not find any firearms, holster, ammunition or other firearm-
related items on defendant, nor did Officer Idle find any cash on defendant.
        Officer Idle escorted defendant to his patrol car and Mirandized defendant.
Defendant told Officer Idle that he did not live at the house. Defendant told Officer Idle
that he came in the maroon vehicle and came there to buy ice methamphetamine.
Defendant told Officer Idle that he had an argument with the people inside the house over
$100.
        Officer Idle testified that one of the other subjects present (whom he did not further
identify) indicated to one of the other officers on the scene that there was a gun in the
small bedroom on the first floor. With Lyon’s consent, Officer Idle began searching
that room. A laundry basket full of clothes was located just inside to the left of the
doorway into the bedroom immediately off the living room. Officer Idle removed some
of the clothes on top of the pile and discovered a loaded black pistol. Exhibit 8. At that
point, Officer Idle stopped the search so that a search warrant could be obtained.
        During the subsequent execution of the search warrant, officers found a Taurus
Model 45-410 .45 caliber revolver. Exhibit14. The handgun is known by the name
“The Judge” and is capable of shooting both 410-gauge shotgun shells and .45 caliber
bullets. The revolver is black with an orange front site on the barrel, and a ribbed rubber
grip on the handle. Officers found the revolver beneath a blanket in the bedroom on the
main floor of the house, somewhat opposite the door to the bedroom and the laundry
basket where officers found the other firearm. Exhibits 11-13. The revolver was



of identification made by a declarant who testified and was subject to cross-examination. See
FED. R. EVID. 803(d)(1)(C). As such, the statement is not hearsay and the Court can and will
consider it for the truth of the matter asserted.
                                              8
loaded with red 410-gauge shotgun shells.
       During the search of the house officers also found marijuana (Exhibit 17), a small
package of methamphetamine next to a backpack (Exhibit 18), a package of
methamphetamine in the toilet bowl in the bathroom off of the bedroom (Exhibit 19), and
scales (one of which, located under the end table in the living room, was entered into
evidence as Exhibit 21). Apparently officers did not search a backpack found in the
living room or a blue backpack located in the bedroom.6 Also present in the house was
a torch on the living room coffee table (consistent with using controlled substances), a
bong, pipes for smoking controlled substances, a tube straw on a plate in the living room,
a mirror with drug residue in the kitchen, and multiple baggies with the tops ripped off,
which are consistent with someone retrieving controlled substances from inside. All of
the drugs found were consistent with user quantities.
       Sara Lyon’s Testimony
       Sara Lyon testified that on March 17, 2018, she was living alone in the house on
20th Street, in Cedar Rapids, Iowa. She had lived there less than a year. She used a
room in the basement as her bedroom. She allowed many people to stay overnight in
her house from time to time. She had been allowing a female friend named Rudy to stay
in the bedroom on the main floor, but Rudy was out of town on March 17, 2018.
       Lyon knew Blayze Harding. She had known him for about a year and a half.
Harding spent time at her house off and on. She knew Harding to be a methamphetamine
addict. Lyon testified that on the night of March 16, 2018, Harding came to the house
and fell asleep on a chair in the living room and she went to sleep in the basement.
       Lyon testified that she knew Jared Evans and had known him for a couple months.
She stated that he sometimes stayed at her house, but mostly lived with his parents. She

6
  Officer Idle testified that Webber kept reaching into the blue backpack and Officer Idle had to
tell him to stop several times. Yet, officers apparently never searched the backpack.
                                               9
claimed he used methamphetamine in the past, but that he was on probation in March
2018 and had been clean as far as she knew. She testified that Evans was in her house
on March 17, 2018, and that he was probably doing some home repair work for her.
      Lyon testified that she knew Joshua Webber and had known him for about a year.
Lyons stated that Webber had just arrived in town and that Lyon’s boyfriend had brought
Webber to her house sometime on March 16, 2018.
      Lyon testified that she knew defendant and that he had been at her house several
times before March 17, 2018. Lyon considers defendant a friend. Lyon stated that she
knew defendant to use methamphetamine.         Lyon testified that on March 17, 2018,
defendant was at her house. Her testimony was imprecise, but Lyon indicated that
defendant came to and went from her house more than once that morning. At some point
defendant came to her room in the basement, seemed “frustrated,” and asked her for
money. Lyon testified that defendant did not demand money; just asked for some.
Lyon claimed she did not see defendant in possession of a firearm.
      Lyon testified that at some point on March 17, 2018, she heard fighting upstairs.
She could not tell who was arguing and could not “make out” any of the argument. She
testified it was common to hear arguing and fights in her house. Nevertheless, Lyon
testified that she called 911 only because of the arguing. Lyon had never before called
911 over arguing in her house.
      Lyon testified that at some point Harding said someone had a gun, but did not say
who. Lyon denied seeing any gun. Lyon denied that she told the police officer that she
had seen defendant in possession of a firearm. She testified that she never has guns in
her house. She testified she has never seen Harding with a gun.
      Lyon testified that she was not surprised officers found methamphetamine in her
house as she and people who came to her house were all methamphetamine addicts.
Lyon has theft convictions from 2015, 2016 and 2018, and was on probation on March

                                          10
17, 2018. Lyon knew it would be a violation of her probation to have methamphetamine
in her house.
      Jared Evans’ Testimony
      Jared Evans testified that he lives with his parents.       Evans suffers from a
neurological disorder as a result of lead paint exposure as a child. He testified that it
does not affect his mental abilities or memory other than he has difficulty with language,
forming and pronouncing words. Evans graduated from high school. Evans receives
benefits because of his disability. Evans’ mother serves as his legal guardian. Evans
makes money doing odd jobs for people, such as car repairs, plumbing, mowing lawns
and shoveling snow. Evans has two felony marijuana convictions and was on probation
on March 17, 2018. He denied using methamphetamine.
      Evans initially denied knowing Harding, but later admitting knowing Harding.
Evans explained that he sometimes drove Harding around because Harding does not have
a valid driver’s license, and that Harding showed him how to fix cars. Evans stated that
Harding sometimes paid Evans for work Evans did working on cars and for driving
Harding around.
      Evans stated that he was at Lyon’s house on March 17, 2018, to work on
plumbing, explaining that there was a leak near a water heater in the basement. He
stated he had been there once before, the prior day, to look at the plumbing problem.
Evans testified that his mother had given him a ride to Lyon’s house both on the morning
of March 17, 2018, and the prior evening. Evans stated that Webber (whom he had
never met before) and Harding were there on the morning of March 17, 2018, when he
arrived at approximately 7:00 AM. Evans denied seeing drugs and drug paraphernalia
in the house, but stated that he was not paying attention because he focused on the
plumbing repairs in the basement.



                                           11
       Evans stated that he was just about to leave Lyon’s house on the morning of March
17, 2018, to purchase plumbing equipment to complete the repairs when someone
knocked on the front door.7 Evans testified that he unlocked the front door and opened
it.   Two black men, both carrying firearms, entered the house.               Evans identified
defendant as one of the two black men. Evans testified he had never seen defendant
before. The other black man was wearing a black ski mask. Evans testified the men
demanded money. They told everyone “don’t leave and stuff.” Evans said he then sat
on the ground. He stated he was shocked and tried after that not to pay attention, afraid
he was going to be shot. Evans testified that he was holding Lyon’s dog because the dog
was upset and trying to attack the two men. Evans said he was afraid the dog would be
shot. Evans stated that defendant went in and out of the house “a lot,” perhaps as many
as five or six times, between the time defendant first entered and when the police arrived.
During one of the trips back into the house defendant brought in a backpack.
       Evans testified that Harding was sleeping on the couch, curled up like a baby,
when the men with the guns entered the house. Evans referred to Harding as a “fat
fuck” and claimed he did not know Harding’s name. Evans later explained, however,
that Harding sometimes called Evans a retard because of the way Evans talked and Evans
would respond by calling Harding a “fat fuck.”
       Evans testified that, although it felt longer, the police officers likely arrived at the
house approximately ten minutes after the armed men entered. Evans stated that he felt
someone barging against the door and that the two black men tried to shut it. Evans then

7
  Evans testified that he was going to borrow someone’s vehicle to drive to the store and got the
keys from the counter. Lyon told Evans it fit a vehicle outside. Evans testified the vehicle was
a truck. Harding drives a truck, but it starts with a screwdriver. Evans testified, however, that
Harding’s truck starts with a key. It was unclear from the testimony whether Evans believed
the keys were to operate Harding’s truck or some other truck. Evans answered affirmatively to
a compound question on cross examination which implied he believed the keys were to Harding’s
truck, but Evans was never asked that direct question.
                                               12
moved into the room and sat on the couch or bed. Evans explained that he was afraid
of being shot by either the police or the armed men. Evans testified that he did not see
what the men did with their guns when police arrived, but stated that the men were
moving about the house after the police announced their presence. Evans saw defendant
go into the bedroom. Evans stated that the other black male walked past the police
officers and out the front door, but he did not see how it happened. Evans testified that
after the police arrived Lyon came upstairs and spoke with the police.
         The prosecutor showed Evans Exhibit 14 and asked if he recognized it. Evans
identified Exhibit 14 as the handgun defendant was holding. Evans recognized the
firearm because of its size (“the big old looking thing on it”).8 Evans identified Exhibit
15 as the handgun held by the other black man.
         Evans testified that his mother drove him to the police station after the police
released him from Lyon’s house. Evans stated that police were still at the house after
he gave his statement to police when he returned to Lyon’s house to retrieve his
telephone. Evans could not recall whether officers showed him photos at the police
station, but testified that the prosecutor later showed him a photo of defendant. That
was the first time Evans learned defendant’s name.
         Blayze Harding’s Testimony
         Blayze Harding testified while in custody. Harding is in prison for felony eluding
(driving 90 mph in a 55-mph zone with his three-year-old son in the car). Harding
admitted that he had multiple prior felony convictions, including for burglary, driving
while barred multiple times, and theft by deception. 9               Harding testified that the


8
    Exhibit 14 is an unusually large and menacing-looking firearm.
9
  The defense attorney cross-examined Harding at length about the theft by deception conviction.
Harding took money twice from an elderly woman in Nebraska promising to perform some work
for her. Although Harding performed some of the work, he did not complete the work and kept
                                               13
government had not promised him any benefit in exchange for testifying, such as a
reduction in his sentence, nor had the government threatened him with prosecution if he
did not testify.
       Harding testified that he had known Jared Evans for three to four years. They
met through a mutual friend. Harding has been to Evans’ house and was aware that
Evans lives with his mother. Harding has paid Evans to work on Harding’s truck and
to drive Harding around in Harding’s truck because Harding does not have a valid
driver’s license. Harding owns a truck that starts with a screwdriver. Harding testified
that Evans tries to do plumbing and other fix-it jobs. Harding did not know whether
Evans was under a guardianship and recognized that Evans has a speaking impediment,
but was unaware of any other mental difficulties.
       Harding testified that he had known Lyon for about a year. Harding had been to
Lyon’s house on five or six prior occasions within the last couple months, and would
periodically stay overnight at her house because he was largely homeless. Harding stated
that he came to Lyon’s house on the night of March 16, 2018, at approximately 8:30 PM,
after three to four days of being awake during a binge of methamphetamine use. Harding
stated that Evans drove Harding to Lyon’s house that night in Harding’s truck. Harding
testified that Joshua Webber was not in the house when Harding arrived, but was there
the next day. Harding stated that he had not met Webber before. Harding testified that
he fell asleep on a couch in the living room almost immediately after arriving at Lyon’s
house. Harding stated that he sleeps with his arms across his chest, holding himself.



the money. Harding understood that those facts were enough to show he was guilty; defense
counsel believed the government would have needed to prove an intent to deceive the elderly
woman. Harding would not admit that he had that intent, but admitted that he committed the
crime of theft by deception. In closing argument defense counsel emphasized this exchange as
indicative of Harding’s untruthfulness. I found it more likely the product of Harding’s
misconception of the law and the elements of theft by deception.
                                            14
Harding testified that Evans was still at Lyon’s house when Harding fell asleep and was
there the following morning when Harding was awakened. Harding stated that when he
arrived Lyon only had “weird strobe lights” on and that Harding did not look around
much to see what kind of drug paraphernalia might be present. Harding admitted,
however, that he had used methamphetamine at Lyon’s house on prior occasions.
Harding considered Lyon’s house a “trap house,” which he understood to be a term used
to describe a house where drug addicts live.
       Harding testified that on the morning of March 17, 2018, he was awakened by
defendant pressing a knee on Harding’s chest and sticking a gun in Harding’s face.
Harding knew defendant because he met defendant at Lyon’s house a few days before
March 17, 2018, and bought some tools from him. Harding described the gun as a
revolver with red bullets, which he recognized as 410 shotgun shells. Harding had seen
this type of firearm before. When the prosecutors showed Harding Exhibit 14, Harding
testified that he recognized that as the kind of gun defendant pointed at him and knew it
was called a “judge.”
       Harding testified that as defendant was pressing the gun into Harding’s mouth
defendant demanded all of Harding’s money or he was going to blow Harding’s head off.
Harding responded that he did not have any money, that it was his birthday, and that he
did not want to die. Harding saw another black man with dreadlocks in a ski mask lining
others up by the door at gunpoint. Harding saw the other man had a square, black gun.
Harding testified that defendant went into the kitchen to heat up a pan of grease left over
from breakfast, threatening to pour it on Harding if Harding did not tell him where the
money was. Harding recalled that defendant left the house at one point and then re-
entered the house.
       Harding recalled that police officers knocked on the door and announced they were
there for a welfare check. Harding testified that defendant and the other black male

                                            15
“darted” into the bedroom and when they re-emerged they no longer had firearms.
Harding did not see anyone try to shut the door on the officers. Harding stated that after
the officers entered the house the other black man (no longer wearing the ski mask) went
out the front door and an officer went outside with him. Defendant remained in the
house standing in front of Harding.        When officers placed defendant under arrest,
Harding heard defendant accuse Harding of being a drug dealer. Harding denied being
a drug dealer.
         Harding testified that before the police arrived, Evans was kneeling on the floor,
pleading for his mother and perhaps crying. Harding believed that Lyon’s dog remained
in the basement with her. Harding did not recall Webber or Evans moving from the
living room when officers entered the house.
         Before Harding left the house he promised the police he would come to the police
station and provide a statement. Harding claimed he had to get to Nebraska for court
the next day,10 however, and so called the police by telephone later that day instead.
Harding testified that the police officers told him it was not mandatory that he come to
the police station. When Harding left Lyon’s house he gave Webber a ride.
         Sometime after this event (exactly when, he could not remember), Harding
claimed he was coming out of a friend’s apartment when defendant confronted him.
Harding testified defendant pulled another gun on him and asked Harding if Harding had
told on defendant. When Harding denied doing so, Harding claimed defendant put the
gun away and left.
         Statements by Defendant
         After defendant’s arrest, still on March 17, 2018, Investigator Michael Bailey
questioned defendant at the police station after providing defendant a Miranda warning.
Investigator Bailey stated that defendant was “jittery” and could not keep his hands still.

10
     The next day, March 18, 2018, was a Sunday.
                                             16
In Investigator Bailey’s opinion, it appeared defendant was under the influence of
methamphetamine.      Defendant stated that he had been at Lyon’s house twice.
Defendant stated he went to the house to purchase methamphetamine. Defendant told
Investigator Bailey that “Tina” took him to the house on both occasions. Defendant
believed Tina was a cousin to “Blayze, who lived there.” Defendant told the investigator
that when he arrived the second time another person was waiting at the door like the
person was coming “shopping,” which the investigator understood to mean shopping for
drugs. Defendant told the investigator that on the second trip to the house, defendant
got into an argument about the size of the 8-ball of methamphetamine he was purchasing.
Defendant denied having a gun with him. Defendant told the investigator he had seen
guns in the house before, but not on March 17, 2018. Defendant did not say who had
possessed the firearms in the house on the prior occasion.
      On April 12, 2018, FBI Task Force Officer John O’Brien interviewed defendant
a second time about the incident on March 17, 2018. The interview took place in the
Linn County Jail. After receiving a Miranda warning, defendant agreed to talk about
the incident. Defendant again stated he had been to Lyon’s house twice on March 17,
2018. He stated that the first time he purchased methamphetamine and returned a second
time to settle up a debt he had with Harding. Defendant told Officer O’Brien that he
went to the house with a male named George and a female named Tonia. Defendant did
not say whether George went into the house. Defendant told Officer O’Brien that he left
the house once to come back out to the car occupied by George and Tonia to give them
something to smoke. As for the other black male in the house, defendant claimed to
Officer O’Brien that when he arrived the second time at the house on March 17, 2018,
that male was in the kitchen. When Officer O’Brien asked why that male would be
wearing a ski mask, defendant stated that he believed that male was Harding’s hitman.
Defendant opined that that male ran from the scene because he did not have bond money.

                                           17
        Regarding firearms, the prosecutor asked Officer O’Brien whether defendant
stated whether defendant knew there were firearms in the house “that day.” Officer
O’Brien replied that defendant explained that he knew Harding to have firearms, that
Harding possessed a Desert Eagle, a 410, and a Glock. When asked whether defendant
stated whether he had seen any of those firearms on “that occasion,” Officer O’Brien
replied that defendant stated they (presumably defendant and Harding) had sat around
smoking methamphetamine and they were passing the guns around.                   On cross
examination, however, Officer O’Brien testified that defendant did not provide a specific
date when he had seen Harding in possession of other firearms. Officer O’Brien clarified
on redirect examination that he understood defendant’s description of handling the
firearms referred to a date before March 17, 2018.
        Officer O’Brien asked defendant whether there would be any reason defendant’s
fingerprints would be on the 410 and defendant admitted he had handled that firearm.
Defendant referred to the 410 having a rubber grip. The 410 revolver in this case has a
rubber grip. Officer O’Brien testified that the 410 was tested for fingerprints but no
identifiable prints were found, and that the firearm was not tested for DNA. Officer
O’Brien testified that defendant would not have had access to any discovery materials
regarding this incident before Officer O’Brien’s interview of defendant on April 12,
2018.
                                    V.     ANALYSIS
        This is a close case. It is possible defendant did not possess the firearm on March
17, 2018, as charged in the indictment. It is possible that he was at the house to purchase
methamphetamine and that the firearm belonged to Harding. But I find it to be only
possible. Proof beyond a reasonable doubt does not mean proof beyond all possible
doubt. See United States v. Anderson, 78 F.3d 420, 422 (8th Cir. 1996) (“The evidence
need not exclude every reasonable hypothesis of innocence, and we may not disturb the

                                            18
conviction if the evidence rationally supports two conflicting hypotheses.”). Based on
the totality of the evidence, I am firmly convinced of defendant’s guilt.
       I start my analysis with the 911 call. The evidence shows that Sara Lyon made
the 911 call from the basement of her home. I find her call is consistent with someone
who was very frightened. Lyon whispered her address and asked for an officer, and
nothing more, during the initial call. When the 911 operator called back, after several
rings Lyon answered and again only whispered her address and nothing more. Lyon
testified that she called 911 because she heard a verbal disturbance upstairs. Were that
the case, I would have expected the tone of the 911 call to be remarkably different. Lyon
would have had no reason to whisper and no reason not to further explain to the operator
why she wanted police to come to her home. Lyon testified that there had been many
fights in her home and she had never before called 911. Lyon was also on probation
and knew there was likely drugs and drug paraphernalia in her house. She also knew
having drugs and drug paraphernalia in her house would be a violation of her probation.
It must have been a frightening event indeed that compelled Lyon to risk a probation
violation to call police to her house full of drug evidence.
       Thus, I did not find Lyon credible when she testified at trial that she did not see
defendant with a gun and did not tell the police otherwise. I find more credible her
statement on March 17, 2018, that defendant was the person who had the gun. I also
consider Officer Idle’s testimony regarding Lyon’s statements that day as impeaching of
Lyon’s credibility regarding her claimed lack of knowledge of defendant’s possession of
a firearm.   The nature of Lyon’s 911 call, combined with Lyon’s testimony that
defendant came to her room in the basement and asked her for money, Lyon’s
identification of defendant on the scene as the one who possessed the gun, and the fact
that Lyon had not called 911 until after defendant arrived at the house, all lead me to
conclude that Lyon likely saw defendant in possession of the firearm and that she was

                                            19
aware that he was brandishing it or using it in some way to commit a crime that frightened
her enough to risk being caught violating her probation by calling 911.
      Both Evans and Harding positively identified defendant as possessing the same
410 revolver at issue in the indictment. That direct evidence is sufficient to convict
defendant unless there was evidence to persuade me to reject their testimony as not
credible. Although there were inconsistencies in their testimony, both with each other
and with other evidence, I generally found their testimony regarding defendant’s
possession of the revolver credible.
      In assessing Evans’ credibility, one must consider his neurological brain injury
from lead poisoning. Having personally witnessed Evans testify, I found him to be
credible and competent. He clearly had difficulty speaking, sometimes speaking in
broken sentences in a manner that made some of his testimony hard to comprehend. I
did not detect any problems with his memory, however, or in his reasoning. At one
point, Evans even corrected defense counsel on the time of day the incident occurred.
Although I had some concerns about whether Evans was impressionable and could be led
by others to make statements at their direction, it never rose above a concern. For
example, this was not a case where Evans gave one version of the story when questioned
by the government, then another version when questioned by defense counsel. He was
not easily led by the questioners in the case. In sum, I detected nothing in the evidence
that Evans had been led by others to present an untruthful story.
      The evidence showed that Evans went to the police department immediately after
the incident and provide the police with a statement of what occurred. Although the
parties did not introduce that statement as evidence in the trial, nor did defense counsel
use that statement to impeach Evans’ testimony with prior inconsistent statements. Thus,
I can only conclude that whatever Evans told the police immediately after the incident
was consistent with how he testified at trial. Officers had not yet found the revolver at

                                           20
the house by the time Evans provided his statement. Nor is there any evidence that
Evans would have had knowledge of what officers found or did not find in the house.
Indeed, nothing in the evidence suggested that Evans was even aware that police officers
were going to search the house.
       Evans clearly and unequivocally identified defendant as one of two men that
entered Lyon’s house armed with a firearm. When the prosecutor showed him a firearm,
Evans positively identified Exhibit 14 as the revolved held by defendant.              Evans
identified the other firearm, Exhibit 15, as one resembling the firearm held by the other
black male. Evans testified that after police announced their presence, defendant and
the other black male moved about the house looking for a way out and entered the
bedroom where the guns were ultimately found.11
       Evans had no clear motive to lie. There was nothing in the evidence that Evans
ever possessed any firearm, had been accused of possessing a firearm, or had a motive
to accuse someone else as possessing the firearms. The evidence did not establish that
the government had made Evans any promises or gave him any benefit for testifying, nor
that the government threatened him with prosecution or revocation of his probation if he
did not testify.
       I found Harding less credible. Some of his testimony, such as accusing defendant
of heating up grease on the stove, I found to be a highly unlikely embellishment. I found
his denial of having anything to do with scales and methamphetamine found in the house
to be an implausible denial. Harding’s explanation that he did not go to the police station
because he had to be in court in Nebraska the following day, a Sunday, I found to be
untrue. Rather, I suspect he did not want to go to the police station because he was


11
  Incidentally, if Evans was fabricating a story to implicate defendant, I would have expected
him to claim to have seen defendant hide the revolver in the bedroom. That he did not claim to
know what defendant did with the revolver enhances his credibility.
                                             21
involved in drug dealing and did not want to be questioned. Finally, I found Harding’s
claim that he happened to run into defendant on some unknown date after March 17,
2018, and that defendant threatened him with a gun to lack credibility.
       Nevertheless, I found Harding’s testimony regarding defendant’s possession of the
firearm to be credible because it was consistent with Evans’ testimony and the other
evidence I believe. I find it consistent with Lyon being so frightened as to call the police
to her drug paraphernalia-infested house despite her being on probation.           I find it
consistent with there being a second man in a ski mask in the residence and two firearms
recovered from the house. And the government made Harding no promises and gave
him no benefits for testifying and did not threaten him with prosecution if he did not
testify.
       To be sure, there were many inconsistencies in the testimony between Evans and
Harding and with other evidence. Evans said defendant went in and out of the house
five or six times; Harding said only once. Defendant admitted to going in and out of the
house only once. Evans said he held Lyon’s dog during the robbery and arrival by
police; Harding said the dog was in the basement. Evans said he obtained keys to drive
a borrowed vehicle, possibly Harding’s truck, to the store; Harding stated that his truck
started with a screwdriver. Evans stated Harding’s truck started with keys. Evans said
his mother brought him to Lyon’s house on the evening of March 16, 2018; Harding said
that Evans drove them both to Lyon’s house that evening in Harding’s truck. All of
these inconsistencies, however, relate to collateral facts not directly material to the
question of whether defendant knowingly possessed the revolver. Given the shocking
event of an armed robbery, it is also not surprising that the witnesses do not have perfect
recall of the events.
       Defendant made much of Evans’ assertion that he did not know Harding, when
Harding testified that they knew each other for three or four years. I did not find this

                                            22
evidence troubling. Whenever a lawyer asked Evans a direct question about his contact
with Harding, Evans’ answers were consistent with Harding’s description of their
relationship. Evans testified that he knew Harding, they called each other names, Evans
worked on cars for Harding and drove Harding around for money. Harding likewise
described a relationship with Evans that was familiar, but not close. For example,
Harding knew Evans thought himself a “fix-it” guy and tried to perform plumbing
repairs, but Harding did not know the nature of Evans’ disability and did not know Evans
was under a guardianship.
       I found it noteworthy that, after police arrived at the house, Harding, Evans, and
Webber did not immediately point the finger at defendant and the other black male.
According to Officer Idle, only Lyon accused defendant of having a firearm. I would
have expected that, once rescued by the police, the other victims of an armed house
invasion and attempted robbery would have been quick to point out their assailants to the
police. Although the lack of an instant accusation seems inconsistent with defendant and
the other black male being guilty, I also recognize that people react inconsistently in
crises. Evans stated that he was shocked by the events, as would be expected. It is also
very possible, particularly with regard to Harding, that one or more of the victims were
hesitant to say anything to police when the motive for the robbery was drug-related.
Whatever the case, I do not find the lack of the response I would expect to overcome all
of the other evidence that establishes defendant’s guilt.
       Defendant would have me believe that Evans and Harding completely fabricated
the story that defendant was there with another man to rob them. Defendant’s theory is
that the revolver belonged to Harding and that Harding is lying to avoid a criminal charge
and Evans is lying to aid Harding. Although this is possible, I do not find it likely.
First, other than defendant’s claim, there was nothing else in the evidence tying Harding
to the firearms. Evans gave his statement to the police first; Harding called the police

                                            23
station later. Had it been the other way around, I would have found it more possible
that Harding made up a story and got Evans to go along with it. If find it very unlikely
that Evans came up with a story and then got Harding to adopt it.
      Second, the evidence did not show that Harding and Evans had a reason to know
that they would have to come up with an explanation for the firearms. The evidence did
not show that either Evans or Harding was present in the house when Officer Idle
discovered the pistol or that they were aware that officers had applied for a search
warrant. No officer apparently confronted either Evans or Harding with discovery of a
firearm in the house, particularly the revolver. The evidence showed that neither was
present when officers conducted the search of the house that revealed the revolver.
      Third, nothing in the evidence suggested that Evans and Harding had the
opportunity to concoct a false story, let alone that they did so. After the police arrived
Evans’ mother drove Evans from the house to the police station where Evans gave a
statement to police about the events. Harding drove his own truck from Lyon’s house,
giving Webber a ride. There was no time when, or place where, Evans and Harding
could have conspired to concoct a false story.
      Finally, it seems implausible that if the firearms belonged to Harding, that Harding
and Evans would conclude that the best way to get Harding out of trouble would be to
blame defendant. Even if Harding and Evans had a motive and opportunity to come up
with a false story and even if they thought officers might search the house and might find
the firearms, common sense tells me that they would have more likely simply denied any
knowledge of the firearms as opposed to taking on the affirmative responsibility of trying
to convince the police that an innocent person possessed the firearms.         The Court
regularly instructs jurors to use their common sense in drawing deductions from the
evidence. See EIGHTH CIRCUIT MODEL CRIMINAL INSTRUCTION 101 (“You may use
reason and common sense to draw deductions or conclusions from facts which have been

                                           24
established by the evidence.”). As fact-finder, I, too, may use reason and common sense
to draw deductions from the evidence. I do not find it reasonable to believe that Harding
and Evans would choose to fabricate a story accusing defendant of possessing a firearm.
It would have been much more likely and reasonable to believe that they would have
simply claimed to know nothing about the firearms. Fabricating a story that the firearms
belonged to someone else carries risks that mere denial of knowledge do not. For all
Evans and Harding knew, for example, officers could have recovered Harding’s
fingerprints from the firearms. That would have been completely inconsistent with the
statements they made placing the firearms only in the hands of defendant and the other
black male.
      The existence of the other black male also makes defendant’s version of events
unreasonable to believe. Defendant claims to have seen a male in the kitchen of the
house wearing a ski mask. He claims to have concluded that the male was a hitman for
Harding.   I find this explanation implausible.    The evidence did not establish that
Harding was a major drug dealer or, even if he was, that he employed hitmen. Rather,
the existence of the other male with a ski mask, and the recovery of two firearms from
the house, is much more consistent with defendant and a cohort entering the house to rob
the occupants.
      Certainly, the evidence of the other male was undeveloped. Based on the totality
of the testimony, I conclude that the second black male started inside the house when
officers first arrived. Even defendant, in his statement to Officer O’Brien, placed the
other male wearing a ski mask in the house. Where, exactly, the other male was located
inside the house when officers first arrived was not clear from the evidence. Webber,
who might have shed light on this issue, did not testify. Officer Idle apparently did not
see the other male. Yet, at some point that second black male ended up outside. Exactly
how and when he moved outside was also unclear from the evidence. Both Evans and

                                           25
Harding said he slipped out the front door after officers arrived, although neither seems
to have known exactly how it happened. The second black male had a brief encounter
with Officer Schrader outside of the house, then ran from the scene and was never
apprehended. Officer Schrader, who entered the house with Officer Idle and was then
outside talking to the other male, might have been able to clarify this issue, but he did
not testify.
       Wherever exactly the other black male was in the house and however he got outside
the house after police arrived, the evidence is clear that there was a second black male
who was wearing a ski mask inside the house, and that male fled from the scene. That
evidence is consistent with the conclusion that two armed males entered the house to rob
the occupants, that defendant was one of them, and the other got away. That evidence
is not consistent with the defense theory that the other male was somehow tied to Harding.
       Finally, defendant’s statements, although largely self-exculpatory, were
incriminating in context. Defendant admitted buying methamphetamine from Harding.
This admission rings true and would explain what I found to be Harding’s unbelievable
denial of knowing anything about the drugs or scales in the house. That defendant
bought methamphetamine from Harding, however, also provided a motive to rob Harding
of drugs and drug proceeds. It is also possible that the motive for defendant’s possession
of the firearm, as defendant claims, was because he had a dispute with Harding regarding
the drugs Harding sold him. Either way, a drug relationship between defendant and
Harding increases the likelihood defendant tried to rob Harding than if that drug
connection was absent.
       I also find defendant’s story of handling the firearm as an explanation for why his
fingerprints may be on the firearm as incriminating. Indeed, defendant’s admission to
handling the revolver alone would be sufficient to find him guilty of the crime of
possession of a firearm as a felon. I find that his admission is not alone sufficient to find

                                             26
him guilty of the crime alleged in the indictment in this case, however, because the date
and location of when it allegedly occurred was not established. Thus, I cannot find that
the alleged possession took place in the Northern District of Iowa or within a reasonable
time period of the date alleged in the indictment based on this statement alone.12
       In any event, I do not believe defendant’s story about previously handling the
revolver. Rather, I find it more likely that defendant was worried that his fingerprints
would be found on the revolver and came up with the explanation that he handled the
revolver to explain away his fingerprints. There was no other evidence that defendant
and Harding jointly used drugs together, or that they had such a friendly relationship that
Harding would be passing his firearms around for inspection by defendant. According
to defendant, he was a mere drug customer of Harding and one with whom he had a
dispute over drug quantity.         That relationship is not consistent with defendant’s
explanation for when and how he might have touched Harding’s revolver. Thus, I find
defendant’s false, partially exculpatory story about handling the revolver to be
incriminating. Cf. United States v. Walker, 393 F.3d 842, 847 (8th Cir. 2005) (holding
that defendant’s lying to arresting officers supported knowing possession of firearm);
United States v. Hudson, 717 F.2d 1211, 1215 (8th Cir. 1983) (finding false exculpatory
statements are admissible as substantive evidence tending to show guilt).




12
   It is true, as the prosecutor urged, that it is reasonable to infer that it took place in Lyon’s
house and within a few days of March 17, 2018. Indeed, Harding testified that he had only met
defendant once, a few days before March 17, 2018, in Lyon’s house. Nevertheless, the
government presented no evidence corroborating defendant’s possession of the firearm on that
date. Therefore, I am unwilling to convict defendant based on what I believe to be a false
statement about possession on some prior date absent any corroborating evidence.
                                                27
                                  VI. CONCLUSION
      Considering the evidence in the light most favorable to the government, I deny
defendant’s motion for judgment of acquittal under Rule 29 of the Federal Rules of
Criminal Procedure. Based on the totality of the evidence, I find beyond a reasonable
doubt that defendant is guilty of the crime of possession of a firearm by a prohibited
person, in violation of Title 18, United States Code, Sections 922(g)(1) & (9), as charged
in Count 1 of the indictment.
      The Court will set this case for sentencing on a later date by separate order. The
Court orders the preparation of a presentence investigation report.       Defendant will
remain in custody of the United States Marshal pending sentencing.
      IT IS SO ORDERED this 22nd day of May, 2019.




                                         __________________________________
                                         C.J. Williams
                                         United States District Judge
                                         Northern District of Iowa




                                           28
